Case: 16-11374      Document: 00514326494         Page: 1    Date Filed: 01/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-11374
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 29, 2018
HODA SAMUEL,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-845


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Hoda Samuel, federal prisoner # 19252-097, appeals the dismissal of her
Federal Tort Claims Act (FTCA) suit for lack of subject-matter jurisdiction
pursuant to Federal Rule of Civil Procedure 12(b)(1). She challenges only the
dismissal of her claim that federal employees injured her leg with a courtroom
door on December 13, 2011; she abandons all other claims raised below.
See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11374    Document: 00514326494     Page: 2   Date Filed: 01/29/2018


                                 No. 16-11374

      We review de novo the grant of a Rule 12(b)(1) motion to dismiss. United
States v. Renda Marine, Inc., 667 F.3d 651, 655 (5th Cir. 2012). In light of the
record before us, including the Standard Form 95 submitted by Samuel to the
Bureau of Prisons, Samuel fails to show that the district court erred by holding
that it lacked subject-matter jurisdiction because she had failed to present the
claim in question to the agency. See 28 U.S.C. § 2675(a); Cook v. United States,
978 F.2d 164, 165-66 (5th Cir. 1992).
      AFFIRMED.




                                        2